Case 5:18-cv-01757-VAP-GJS Document 24 Filed 08/13/20 Page 1 of 1 Page ID #:1311


  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11     ALBERTO SANDOVAL,                         Case No. 5:18-cv-01757-VAP (GJS)
 12                 Petitioner
                                                   ORDER ACCEPTING
 13            v.                                  FINDINGS AND
                                                   RECOMMENDATIONS OF
 14     M.E. SPEARMAN,                             UNITED STATES
                                                   MAGISTRATE JUDGE
 15                 Respondent.
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
 18   documents filed and lodged in this action, and the Report and Recommendation of
 19   United States Magistrate Judge (“Report”). The time for filing Objections to the
 20   Report has passed, and no Objections have been filed.
 21         Having completed its review, the Court accepts the findings and
 22   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: the
 23   Petition is DENIED; and Judgment shall be entered dismissing this action with
 24   prejudice.
 25
 26   DATE: 08/13/2020                      __________________________________
 27                                         VIRGINIA A. PHILLIPS
                                            UNITED STATES DISTRICT JUDGE
 28
